107 U.S. 320 (____)
UNITED STATES
v.
PHELPS.
Supreme Court of United States.

*321 Mr. Assistant Attorney-General Maury for the United States.
The court declined hearing Mr. Charles M. Da Costa for the defendants in error.
*323 MR. CHIEF JUSTICE WAITE delivered the opinion of the court.
Section 2928 of the Revised Statutes, a re-enactment of sect. 21 of the act of March 1, 1823, c. 21, relates alone to merchandise taken from a wreck, and does not in any manner affect the proceedings under sect. 2927, a re-enactment of sect. 52 of the act of March 2, 1799, c. 22, to obtain an appraisement for an abatement of duties on account of damages to goods during the voyage of importation. What was said in Shelton v. The Collector, 5 Wall. 113, 118, to the contrary of this is disapproved. The subject is so fully and carefully considered in the opinion of the court below, that we deem it unnecessary to do more than to refer to the report of the case in 20 Blatchf. 129.
Judgment affirmed.